DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,529,150.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claim 7 and instant claim 1 are minor and obvious from each other.  Patented claim 7 pertains to a species of the instant claim 1 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.  For example, instant claim 1 pertains to an oral care device with a byproduct cavity, a byproducts inlet in communication with said cavity and an air vent.  Patented claim 7 pertains to an oral care device with a cavity in a handle, an inlet port for brushing byproduct to pass through and into the cavity and an air vent comprises a tube.  There is very little difference between these two claims.  Therefore, the instant claim 1 is a broader version of the patented claim 7.  Furthermore, in the instant claim 1, the claimed limitations can be found in the patented claim 7.  Any infringement over the patented claim 7 would also infringe over the instant claim 1.  Hence the instant claim does not differ from the scope of the patented claim 1.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 10-12, 14-15, 17 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gillespie (GB 2 375 290).
Regarding claim 10, Gillespie teaches an oral care device comprising: a handle (1, Fig 1-2); a brushing apparatus (44) connected to the handle (at 12), the brushing apparatus comprising: brushing elements (Pg 8, ¶1); a reservoir (2) containing an oral care product (Pg 8, ¶ 2); and a tube (7 & 47) adjacent the brushing elements configured to permit oral care product from the reservoir to be withdrawn from the tube in response to suction being applied to the tube (Pg 9, ¶ 2-3).  
Gillespie further teaches in claim 11 wherein the brushing elements have free ends (inherent feature of brushing elements) and the tube has a free end (50) adjacent the free ends of the brushing elements; in claim 12 wherein the brushing apparatus includes a base (45, Fig 6) and the brushing elements and tube are upstanding from the base (as shown in Fig 6); in claim 14 wherein the handle is a portion of a body, the body having a cavity (Pg 5, ¶5); and wherein at least a portion of the reservoir is in the cavity (as shown in Fig 1); in claim 15 wherein the body defines an opening (19) into the cavity; wherein the brushing apparatus includes a base (45) connected to the body that covers the opening; and wherein the brushing elements and tube extend from the base (as shown in Fig 1); and in claim 17 wherein the tube includes an outlet (50); and wherein the brushing apparatus includes toothpaste obstructing the outlet of the tube (as shown in Fig 6, toothpaste from reservoir 23 is also delivered to the brushing apparatus at opening 51, then in regular use of such apparatus, toothpaste is capable of  obstructing the outlet of the tube at 50).  
 Claim(s) 19 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Van Grol et al (US 5,842,248), hereinafter Van Grol.
Regarding claim 19, Van Grol teaches a method comprising:  brushing teeth with brush elements (Col 2, Ln 66-67) of an oral care device(10): and spitting brushing byproduct into an inlet opening (30) of the oral care device (Col 3, Ln 19-46).  

Allowable Subject Matter
Claims 13, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  A search was conducted for non-claimed features of the claimed invention but no additional suitable prior art was found.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754